



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Scantlebury, 2019 ONCA 526

DATE: 20190621

DOCKET: C62273

Benotto, Miller and Trotter JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Kimberly Scantlebury

Appellant

Lisa Jorgensen, for the appellant

Jeremy Tatum, for respondent

Heard: June 20, 2019

On appeal from the decision of Justice M. Omatsu of the
    Ontario Court of Justice, dated November 26, 2015.

APPEAL BOOK
    ENDORSEMENT

[1]

The Crown concedes that the appellant was deprived of a fair hearing
    since the appeal judge did not provide appropriate assistance to her
    self-represented party.

[2]

We are not in a position to make the factual findings necessary
    to conduct the appeal. The appeal is allowed and the matter is remitted back to
    the Ontario Court of Justice for an appeal as to sentence.


